Mr. Justice G-reen delivered the opinion op the Court. Appellant brought this suit before a justice to recover from appellee a balance of $27.65, claimed to be due and unpaid. Appellee filed a set-off amounting to $48.30. A trial was had and judgment was rendered against appellant for costs. He took an appeal to the Circuit Court, where the cause was tried by a jury, who returned a verdict for defendant, and judgment against plaintiff for costs was'entered. The only question of law attempted to be presented is, whether the court erred in refusing to give certain instructions asked for by plaintiff. Ho instructions appear in the abstract, and we decline to search the record for them, as has been repeatedly stated in other cases would be the rule where such omissions occurred. A question of fact only remains. Two findings against appellant have been returned and in the case at bar there was sufficient evidence to justify the verdict, if the jury preferred to credit the witnesses for defendant rather than those who testified for plaintiff, and we will not set it aside. The judgment is affirmed.